DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velusamy (US 2011/0148625 A1).

Regarding Claims 16, 30
Velusamy discloses a system (See Fig.1; [0014]; system capable of providing
item tracking and notification) of advanced interaction with transportable containers (See [0014]; transportation of variety of items) , such as suitcases (See [0015]; suitcases), trolleys, trunks, backpacks, or crates, 

the system comprising:

(See [0015]; these items can include personal effects (e.g., wallet, purse, umbrella, cellular phone, personal digital assistant
(PDA), watch, suitcase, etc.), household appliances or electronics (e.g., television, laptop, desktop computer, etc.), or other personal possessions (e.g., bicycle, golf bag, sports equipment, etc.).), each one of said containers being
equipped with a respective transponder (See [0015]; attached transponders) which carries at least one corresponding identification code (See [0015]; comprises code identifications), each one of said transponders allowing polling by means of a
contactless information transmission technology, such as RFID, NFC, or similar
technologies (See [0015]; the term "tag" or bearer tag refers to a chip, smart card, transponder, contactless card, near field communication (NFC) tag, radio frequency identification (RFID) tag, a wireless communication- enabled device ( e.g., BLUETOOTH™ device, WiFI device, etc.), a global positioning system (GPS) transceiver, etc.), for communication at least of the corresponding said identification code (See [0015]; polling code);

- a remote processing unit (See Fig.1(123)), suitable for the management (See [0018]; an item tracking system 123 can interface with anyone of the tracking modules 10la-10lc to store data about the tracked items within an item tracking database) of a central data bank (See Fig.1(25)), which contains information related to said transportable containers and to their association with the corresponding said identification codes (See [0015];[0018]; [0036]; [0039]; database stored data about tracking items); and

- a software application (See Fig.1(101b); [0061]; tracking module on mobile device) adapted to be run on a mobile device (Fig.1(09)), 
             said application (Fig.1(101b); Fig.2(200)) comprising at least one polling module for polling  (See [0046]; [0050]; [0061]; the tracking module initiates reading of tags) said transponders (Fig.1(113x)), which is configured at least to acquire the respective said identification code (See [0051]; acquired identification), and at least one transceiver
module (See Fig.1(109); mobile device merely comprises a transceiver), configured to establish a communication (See [0036-0037]; communicate with databank to install instructions and item information) with said data bank (Fig.1(125)) and/or said unit, at least for the exchange of information related to said container (See [0036]; [0059]; stored information pertaining to tracking items) that corresponds to the identification code acquired by said polling module (See [0059]; item information is stored in database).



Regarding Claim 17,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                 wherein said software application (See Fig.2(200); [0026]; Tracking Module) comprises 
(See [0018]; tracking module comprise interface for user to characterize container) configured for entry of data related to a user and an association between a specific said container (See [0018]; data entry of container related to user), identified by the corresponding said identification code required by said polling module (See [0015]; [0018]; tags identification for containers), and a respective registered user (See [0018]; [0029-0030]; identification of container related to user).


Regarding Claim 18,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
             wherein said information contained in said central data bank (See [0036-0037]) relates to a respective said container and/or to a model of said containers and/or to a range of said containers (See [0036]; description of Items), and 
are chosen among technical specifications, bills of materials, materials, traceability, results of tests conducted, certifications, manuals, operating and/or maintenance instructions, and warranty terms (See [0036]; identifier of items and tracking of the items info).


Regarding Claim 19,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
            wherein said software application comprises a request module, which cooperates with said transceiver module and is configured to send to said data bank and/or to said unit requests on the part of a user for assistance and/or spare parts (See [0062]; tracking module on mobile device can request assistant to other unit in the network).


Regarding Claim  20,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
            wherein said software application comprises 
an image acquisition module configured for connection to a camera included
in the mobile device (See [0057-0058]; a mobile device can merely carries a camera) and for the acquisition of photographs related to the respective said container and/or to its contents (See [0057-0058]; a mobile can merely create picture of an item).

Regarding Claim 21,
Velusamy teaches all the features with respect to claim 20 and Velusami further teaches 
(Fig.2(205)) is configured to provide said data bank and/or said unit with said photographs acquired with said image acquisition module (See [0057-0059]; information, including image of items are sent to database).


Regarding Claim 22,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein said software application comprises 
a content recording module configured to receive and store information and/or
photographs related to the respective said container and/or to its content, which define a corresponding setup (See [0056-0059]; information including image or audio are recorded associated with to be tracked item and used as notification for database).


Regarding Claim 23,
Velusamy teaches all the features with respect to claim 22 and Velusami further teaches 
                wherein said content recording module contains instructions for associating a said setup with an informatic sealing code, which in turn corresponds to a physical seal applied to said respective container (See [0056-0059]; information including image or audio are recorded associated with to be tracked item and used as notification for database).


Regarding Claim 24,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
              wherein said software application (Fig.2(200); tracking module) comprises a location module (See [0019]; location awareness capabilities) associated with said polling module (Fig.2(207)) and configured for connection to a geolocation apparatus (Fig.2(201)) comprised within the mobile device (Fig.1(105)), said location
module (See [0019]; location awareness capabilities) being configured to acquire , following the polling of a said transponder, information related to the location of the respective mobile device (See [0020-0021]; reports location of interested items through aid of location module and apparatus) which corresponds to the location of said container associated with said identification code acquired by said polling module (See [0020-0021]; reports relative location of interested items versus track device).


Regarding Claim 25,
Velusamy teaches all the features with respect to claim 24 and Velusami further teaches 
(See [0019]; location awareness capabilities)  is configured to provide remotely, using said transceiver module, said information related to the location of the respective said container (See [0020-0021]; reports location of interested items through aid of location module and apparatus).


Regarding Claim 26,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 

                  wherein said software application comprises 
a reporting module (Fig.2(213); [0026]), associated with said polling module (Fig.2(203); [0026]), and/or 
with said transceiver module (Fig.2(205); [0026]), and/or 
with said image acquisition module (Fig.2(207); [0057]), and/or with said 
content recording module (Fig.2(209); [0026]), and/or 
with said location module (Fig.2(201); [0026]),
said reporting module (Fig.2(213); [0026]) being configured for the generation and sharing of documents which bear information (See [0064]; acquire information about tagged item and shared status info) related at least to the respective said container (See [0063-0064]; location relative to tracking module device) and/or to its movements and/or to the movements of the corresponding user (See [0065-0066]; item is tracked in each location changed)


Regarding Claim 27,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein said software application comprises 
a search module (See [0062]; module to search item in surroundings and through other device), 
                     which is associated with said polling module (Fig.2(203); [0026]; read tag identification), and is configured 
to search in a surrounding environment for a specific said container  (See [0062]; module to search item in surroundings and through other device) and/or for a specific said setup which have been stored previously (See [0052-0053]; [0062]; looking for save instructions for notifications)), and 

to send at least one notification upon their detection (See [0063-0065]; to report tracked items) .


Regarding Claim 29,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches about a software application for advanced interaction with transportable
 (Fig.2(200); [0026]), adapted to be run on a mobile device (Fig.1(109)) and comprised in the system (Fig.1; [0026]) comprising at least one module for polling said transponders (Fig.2(203)), which is configured at least to acquire the respective said identification code (See [0015-0016]; getting code for container identification), and at least one
transceiver module (Fig.2(205)), which is configured to establish a communication (See [0018]; established communication between UE and database) with said data bank (Fig.1(125)) and/or said unit, at least for the exchange of information related to said container (See [0018]; database comprise data of tracked items) which corresponds to the identification code acquired by said polling module (See [0015]; [0018]; item are tagged with identification code) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Velusamy (US 2011/0148625 A1) in view of Examiner Official Notice.



Regarding Claim 28,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein each one of said containers is provided with an additional identification means (See [0015]), constituted by a code (See [0015]), configured
to be polled to establish communication between the current owner of said container (See [0015]) and a user previously registered as its owner (See [0015]; [0051]), said software application being provided with a finding module (See [0051]; [0061]; to search for item) configured to receive a notification upon reading of the respective said code (See [0053]; [0061];  upon reading code).


But Velusamy fails to explicitly recite about QR Code.


Examiner take Official Notice on that identification tags can be created with QR code as QR code is very familiar in our art. 

Therefore it would have been obvious for someone of ordinary skill at the time of the filing of the application to combine Velusamy feature with the use of QR code feature for tags identification. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GARY LAFONTANT/Examiner, Art Unit 2646